 1
                                 UNITED STATES DISTRICT COURT
 2                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 3

 4       BAO XUYEN LE, individually and as
         Personal Representative of the ESTATE
 5       OF TOMMY LE, et al.

                                  Plaintiffs,                  C18-55 TSZ
 6
              v.                                               MINUTE ORDER
 7
         KING COUNTY, et al.,
 8
                                  Defendants.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
        (1)     Defendant King County Deputy Sheriff Cesar Molina’s motion for
12 summary  judgment, docket no. 87, is DEFERRED to oral argument.

         (2)  Defendant King County’s motion for summary judgment, docket no. 78, is
13
     GRANTED in part, STRICKEN in part, and DEFERRED in part, as follows:
14                     (a)   With regard to (i) the equal protection (racially-selective law
               enforcement) claim set forth in Paragraphs 129 and 130 of the First Cause of
15             Action, and (ii) the negligence (respondeat superior) claim (Sixth Cause of
               Action), the motion is GRANTED and such claims are DISMISSED with
16             prejudice. These claims lack merit, and plaintiffs appear to have abandoned
               them. 1
17
                      (b)     With regard to the deprivation of liberty (loss of companionship)
18             claim set forth in Paragraph 131 of the First Cause of Action, King County’s
               motion for summary judgment as to Tommy Le’s siblings, aunts, and
19             grandmother, who have not asserted such claim, see 2d Am. Compl. (docket
               no. 27), is STRICKEN as moot;
20

21
     1
         Plaintiffs’ Fourth Cause of Action for reckless or negligent infliction of emotional distress and
22 Fifth Cause of Action for negligent selection, training, and supervision were previously
   dismissed by stipulation of the parties. See Minute Order (docket no. 38); Stip. & Order (docket
23 no. 65).

     MINUTE ORDER - 1
 1                (c)     With respect to the remaining claims against King County, namely
           (i) Monell liability with regard to any ratification of Deputy Molina’s use of
 2         allegedly excessive force (Paragraphs 127 and 128 of the First Cause of Action),
           (ii) Monell liability (based on ratification) as to any deprivation of liberty (loss of
 3         companionship), which is asserted by Tommy Le’s parents (First Cause of
           Action), (iii) wrongful death and survival action pursuant to RCW 4.20.020 and
 4         .046 (Second Cause of Action), and (iv) outrage (Third Cause of Action), King
           County’s motion is DEFERRED to oral argument.
 5
           (3)   Oral argument on Deputy Molina’s motion for summary judgment, docket
 6 no. 87, and the deferred portions of King County’s motion, docket no. 78, is SET for
   May 9, 2019, at 10:00 a.m.
 7
           (4)   Plaintiffs’ motion to preclude King County from calling as a witness
 8 Dijana  Coric of the Washington State Patrol Crime Laboratory, docket no. 91, is
   DENIED. Coric will be permitted to testify at trial. Plaintiffs may take (or retake)
 9 Coric’s deposition at a mutually convenient time within fourteen (14) days of the date of
   this Minute Order. Plaintiffs may also supplement their existing expert disclosures in
10 response to Coric’s report dated March 7, 2019, within fourteen (14) days after taking
   (or retaking) Coric’s deposition.
11           (5)    Plaintiffs’ motion to exclude experts, docket no. 95, is GRANTED in part
     as to James Anderson, Ph.D. and DEFERRED in part as to James W. Borden and
12   Caroline Crump, Ph.D. Anderson’s proposed testimony is speculative, and the probative
     value of such evidence is far outweighed by the danger of unfair prejudice to plaintiffs.
13   See Fed. R. Evid. 403. With regard to the deferred portions of their motion to exclude
     experts (as to Borden and Crump), plaintiffs are DIRECTED to file a reply brief, not to
14   exceed eight (8) pages in length, by April 26, 2019. The deferred portions of plaintiffs’
     motion to exclude experts, docket no. 95, and plaintiffs’ motion to exclude Borden on the
15   basis of untimely disclosure, docket no. 67, are RENOTED to April 26, 2019.
16             (6)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
           Dated this 15th day of April, 2019.
18

19                                                      William M. McCool
                                                        Clerk
20
                                                        s/Karen Dews
21                                                      Deputy Clerk

22

23

     MINUTE ORDER - 2
